

116 HRES 589 IH: Expressing the need for immediate climate action in response to the United Nations Intergovernmental Panel on Climate Change Special Report on the Ocean and Cryosphere in a Changing Climate.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 589IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Ms. Bonamici (for herself, Mr. Grijalva, Mr. DeFazio, Mr. Huffman, Mr. Lowenthal, Ms. Pingree, Ms. Schakowsky, Mrs. Dingell, Mr. Kilmer, Mr. Blumenauer, Mr. McNerney, Mr. Pappas, Mr. Levin of Michigan, Mr. Carson of Indiana, Mr. Deutch, Ms. Castor of Florida, Mr. Quigley, Mr. Rouda, Mr. Keating, Mr. Swalwell of California, Ms. Brownley of California, Ms. Shalala, Mr. Levin of California, Ms. Jayapal, Mr. Case, Mr. Takano, Mrs. Hayes, Ms. Wasserman Schultz, Mr. Courtney, Ms. Schrier, Mr. Casten of Illinois, Mr. Espaillat, Mr. Beyer, Mr. Langevin, Ms. Porter, Mr. Neguse, Mrs. Davis of California, and Mr. Morelle) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs, Natural Resources, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the need for immediate climate action in response to the United Nations
			 Intergovernmental Panel on Climate Change Special Report on the Ocean and
			 Cryosphere in a Changing Climate.
	
 Whereas every person on the planet benefits from a healthy ocean and a stable cryosphere; Whereas the ocean covers more than 70 percent of the Earth’s surface;
 Whereas the cryosphere includes the frozen components of the Earth’s system, including snow, glaciers, ice sheets, ice shelves, icebergs, sea ice, and permafrost;
 Whereas glaciers, ice sheets, and permanent snow hold approximately 69 percent of Earth’s freshwater;
 Whereas the ocean generates the oxygen that we breathe, regulates our climate and weather patterns, supplies food, is a source of cultural value, supports tourism and trade, and is an untapped renewable energy resource;
 Whereas the ocean and cryosphere support biodiversity and regulate the global exchange of water, energy, and carbon;
 Whereas, on September 25, 2019, the United Nations Intergovernmental Panel on Climate Change (IPCC) released the Special Report on the Ocean and Cryosphere in a Changing Climate (SROCC);
 Whereas the SROCC is the most comprehensive scientific assessment of the effects of climate change on our ocean and coasts, and polar and mountain ecosystems to date;
 Whereas more than 100 scientists from 36 countries produced the SROCC and it was reviewed by thousands of scientific experts from around the world;
 Whereas according to the SROCC— (1)the ocean has taken up more than 90 percent of excess heat in the climate system since 1970 and has warmed as a direct result of anthropogenic greenhouse gas emissions;
 (2)marine heatwaves have very likely doubled in frequency from 1982 to 2016 and are very likely to become longer-lasting, more intense, and more extensive;
 (3)the rate of ocean warming has more than doubled since 1993; (4)the ocean has very likely absorbed up to 30 percent of total anthropogenic carbon since the 1980s, causing the ocean to become more acidic;
 (5)the ocean is losing oxygen at an unprecedented rate, and oxygen loss will very likely emerge over 59 to 80 percent of the ocean surface by 2031–2050;
 (6)harmful algal blooms have expanded and increased in frequency in coastal environments since the 1980s as a result of ocean warming, acidification, and oxygen loss;
 (7)in some regions, fish and shellfish stocks are already on the brink of collapsing; (8)environmental stressors like ocean acidification, oxygen loss, and warming ocean temperatures are expected to further compromise the abundance, productivity, and food-web interactions of species;
 (9)the decrease in biodiversity, and decline and shifts in distribution of fisheries will affect the livelihoods and food-security of coastal communities;
 (10)warmer ocean temperatures are fueling extreme weather events; (11)currently rare extreme sea level events are expected to occur frequently by 2050;
 (12)in the absence of significant adaptation efforts, extreme events associated with sea level rise, like erosion, flooding, and salinization, are expected to significantly increase;
 (13)nearly 50 percent of coastal wetlands have been lost over the 20th century, and 20 to 90 percent of coastal wetlands are projected to be lost by 2100 as a result of sea level rise and habitat degradation;
 (14)coastal blue carbon ecosystems can contribute to climate mitigation by storing carbon; (15)river runoff in snow-dominated and glacier-fed basins are projected to change in response to projected snow cover and glacier decline;
 (16)glacial and snow meltwater reductions have resulted in reduced water supply, declined agriculture productivity, and increased wildfires in mountain regions and the Arctic;
 (17)tourism and outdoor recreation activities have been negatively affected by the cryosphere decline; (18)Arctic sea ice is declining in all months of the year and sea-ice free summers are increasingly likely under 2°C of global warming;
 (19)Arctic surface air temperatures have likely increased by more than double the global average in the last two decades, resulting in more sea ice and snow cover loss; and
 (20)widespread thaw and degradation of permafrost is projected to occur this century and is anticipated to release tens to hundreds of billions of tons of carbon dioxide and methane into the atmosphere;
 Whereas the United States is already facing the consequences of inaction on climate change; Whereas communities of color, Indigenous communities, and low-income communities often face the disproportionate effects of inaction on climate change;
 Whereas reducing greenhouse gas emissions, transitioning to a clean energy economy, and investing in climate adaptation efforts can support good-paying jobs;
 Whereas, in 2018, the IPCC released a special report titled Global Warming of 1.5°C which found that to limit global warming to 1.5°C, net global greenhouse gas emissions must be reduced to 45 percent below 2010 levels by 2030 and 100 percent below 2010 levels by 2050;
 Whereas the United States has a responsibility to enact policies to reduce greenhouse gas emissions by 45 percent below 2010 levels no later than 2030 and achieve net zero emissions no later than 2050; and
 Whereas as Congress enacts policies to put the country on a path to net zero emissions, there is an opportunity for the ocean to be part of the climate solution: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and accepts the findings of the Intergovernmental Panel on Climate Change Special Report on the Ocean and Cryosphere in a Changing Climate;
 (2)commits to supporting ocean-centric solutions to the climate crisis in conjunction with policies to reduce greenhouse gas emissions including—
 (A)strengthening, restoring, and protecting our wetlands, such as mangroves, tidal salt marshes, and seagrass meadows to store blue carbon;
 (B)investing in ocean driven renewable energy, including offshore wind, tidal, and wave energy, that is responsibly sited and does not jeopardize the integrity of marine ecosystems;
 (C)supporting the electrification of the maritime industry and our ports; (D)advancing the exploration of the sequestration potential of the deep sea;
 (E)permanently safeguarding our coasts from offshore oil and gas drilling; (F)designing Marine Protected Areas that safeguard ecosystems; and
 (G)strengthening scientific research and monitoring to improve adaptation efforts to changing ocean conditions; and
 (3)affirms that immediate action is needed to reduce greenhouse gas emissions to protect the health of our ocean and the stability of the cryosphere.
			